DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 1 and the addition of claims 5 – 11. Claim 4 was previously withdrawn. Claims 1 – 3 & 5 – 11 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3 & 5 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2015/0329364 A1).
With regard to claim 1, Dong et al. teach activated carbon comprising a BET surface area of about 100 m2/g to about 7000 m2/g (paragraphs [0010], [0016]), which overlaps with Applicant’s claimed range of 1000 to 1800 m2/g. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The activated carbon has a carbon content of at least 99.9 wt.% (paragraph [0016]). Therefore, the carbon material contains less than 0.1% impurities, such as oxygen and/or hydrogen (paragraph [0148]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955); see also Peterson, 315F.3d at 1330, 65 USPQ2d at 1382. See MPEP 2144.05.
Furthermore, Dong et al. teach wet gel activated carbon can be formed from a hydroxybenzene compound reactant (paragraph [0025]), which is derived from trees, shrubs, or sugar (i.e., derived from plants) (paragraphs [0065] – [0067]).

With regard to claims 5 – 8, as discussed above for claim 1, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

claims 2 & 9, Dong et al. teach it is desirable to produce wet gels comprising little or no metal ions, such as potassium (paragraph [0146]).
With regard to claims 3 & 10, Dong et al. teach it is desirable to produce wet gels comprising little or no metal ions, such as iron (paragraph [0146]).
With regard to claim 11, this claim defines the product by how the product was made (i.e. derived from a coconut shell).  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al. (US 2011/0002086 A1).
With regard to claim 1, Feaver et al. teach ultrapure synthetic amorphous carbon material preferably comprises at least 99%, less than 1% oxygen, and less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]). Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.5% and less than 0.1% hydrogen overlaps with Applicant’s claimed range of 0.05 to 0.25%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
2/g (paragraph [0022]).
Feaver et al. teach the amorphous carbon is formed from a polymer gel.
However, claim 1 defines the product by how the product was made (i.e. derived from a plant).  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

With regard to claim 2, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of potassium less than 100 ppm (paragraph [0148]).
claim 3, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of iron less than 50 ppm (paragraph [0148]).
With regard to claim 5, as discussed above for claim 1, Feaver et al. teach less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]), which overlaps with Applicant’s claimed range of 0.05 to 0.15% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With regard to claim 6, as discussed above for claim 1, Feaver et al. teach less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]), which overlaps with Applicant’s claimed range of 0.05 to 0.14% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With regard to claim 7, as discussed above for claim 1, Feaver et al. teach less than 1% oxygen, which overlaps with Applicant’s claimed range of 0.1% to 1.4% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With regard to claim 8, as discussed above for claim 1, Feaver et al. teach less than 1% oxygen, which overlaps with Applicant’s claimed range of 0.1% to 1.3% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With regard to claim 9, as discussed above for claim 2, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of potassium less than 100 ppm (paragraph [0148]).
With regard to claim 10, as discussed above for claim 3, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of iron less than 50 ppm (paragraph [0148]).
With regard to claim 11, this claim defines the product by how the product was made (i.e. derived from a coconut shell).  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 3 & 5 – 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of copending Application No. 16/488,862 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to claim 1, App. No. 16/488,862 claims a carbonaceous material which is derived from a plant, the carbonaceous material having a specific surface area of 1800 to 300 m2/g as measured by a BET method, which overlaps with Applicant’s claimed range of 1000 to 1800 m2/g. Furthermore, App. No. 16/488,862 claims the carbonaceous material has a hydrogen content of 0.42% by mass or less, which includes the range of 0.05% to 0.25% claimed by the current application. Additionally, App. 16/488,862 claims an oxygen content of 0.1% to 1.5% by mass (claim 1).
With regard to claims 2 & 9, App. No. 16/488,862 claims the carbonaceous material contains a potassium element content of 500 ppm or less (claim 2).
claims 3 & 10, App. No. 16/488,862 claims the carbonaceous material contains an iron element content of 200 ppm or less (claim 3).
With regard to claims 5 – 6, App. No. 16/488,862 claims the carbonaceous material has a hydrogen content of 0.42% by mass or less, which includes the range of 0.05% to 0.15% by mass (claim 5), and more preferably 0.05% to 0.14% by mass (claim 6) claimed by the current application. 
With regard to claims 7 – 8, App. 16/488,862 claims an oxygen content of 0.1% to 1.5% by mass, which includes the range of 0.1% to 1.4% by mass (claim 7), and more preferably 0.1% to 1.3% by mass (claim 8).
With regard to claim 11, App. 16/488,862 a plant derived mas and the instant claim is directed to a product by process claim, where the product is derived from a coconut shell).  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The copending application suggests such a product.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues, “Paragraph [0148] of Dong specifically describes hydrogen and oxygen as impurities in the activated carbon product, with preferred concentrations of less than 0.1%, less than 0.05% or even less than 0.01%. From this, a skilled artisan would understand that the lower the hydrogen and oxygen content in Dong, the better. The skilled artisan would not have found it obvious to include the impurities of hydrogen and oxygen at levels above a certain amount, such as the lower limits recited in instant claim 1. For this first reason, the instant claims would not have been obvious over Dong, and Applicant respectfully requests withdrawal of this ground of rejection” (Remarks, Pg. 5).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955); see also Peterson, 315F.3d at 1330, 65 USPQ2d at 1382. See MPEP 2144.05. Applicant has failed to show the criticality of their amended claim lower endpoints.

Applicant argues, “The Feaver reference describes an ultrapure synthetic carbon material (Abstract). The material can have a specific surface area of at least 1500 m2/g (¶ [0022]). Similar to Dong, Feaver describes hydrogen and oxygen as impurities in the carbon material (¶ [0127]). Preferred impurity concentrations are less than 0.5% oxygen and less than 0.1% hydrogen (¶ [0145]).
“From this, a skilled artisan would understand that the lower the hydrogen and oxygen content in Feaver, the better. The skilled artisan would not have found it obvious to include the impurities of hydrogen and oxygen at levels above a certain amount, such as the lower limits recited in instant claim 1. For this first reason, the instant claims would not have been obvious over Feaver, and Applicant respectfully requests withdrawal of this ground of rejection” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the preferred hydrogen and oxygen prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicant argues, “For the limitation in claim 1 that the carbonaceous material is derived from a plant, the Office cited paragraphs [0065] – [0067] of Dong. These paragraphs describe that the hydroxybenzene compound can ‘be or include one or more tannins,’ and that the tannins can be derived from shrubs or trees. In view of this, the Office took the position that the carbonaceous material of Dong could be derived from a plant.
“The carbon material of Feaver is produced as a polymer gel. The Office appeared to acknowledge that the carbon material in Feaver is not derived from a plant, as recited in claim 1. However, the Office took the position that ‘claim 1 defines the product by how the product was made (i.e. from a plant). Thus, claim 1 is a product-by-process claim…” 
“However, a skilled artisan would understand that a carbonaceous material derived from a plant differs from a synthetic carbon material in structural properties such as pore volume and/or pore distribution. This difference is due, for example, to the presence of fiber bundles derived from the plant used. In fact, Feaver itself acknowledges this difference, describing that ‘[t]he disclosed ultrapure carbon materials synthesized from synthetic-well characterized precursors are different from activated carbon from natural sources such as coal, pitch, coconuts, etc. This is due in part to the fact that they can be tuned in both micropore and mesopore structure and chemistry by carefully predesigned and executed processing controls’ (¶ [0210], emphasis added). 
“In view of this, claim 1 recitation ‘derived from a plant’ distinguishes that carbonaceous material of claim 1 from the synthetic carbon materials of Dong and Feaver, due to the expected difference in structure. For this second reason, the instant claims would not have been obvious over Dong or Feaver, and Applicant respectfully requests withdrawal of these grounds of rejection” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, with regard to Dong, the teachings of Dong meet the claim limitation regarding carbon derived from a plant. Applicant has not demonstrated the carbonaceous material is not derived from tannin, and tannin is not derived from a plant. Applicant argues porous structure and pore distribution is preserved from the original source of the carbon. However, Applicant’s claims do not limit how the carbonaceous material is derived from a plant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., porous structure inherent to all plant-derived carbonaceous material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Second, Applicant does not support their assertions with any references. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP 2145.I.
Third, with regard to Feaver, this teaching suggests synthetic carbon is more tunable for pore structure carbon from precursors of natural sources. The ability to fine tune pore structure during a manufacturing process does not suggest a clear and concise structural difference in the final product. Additionally, the ability to tune the pore structure of synthetic carbon taught by the prior art suggests the ability to tune the pore structure of synthetic carbon to be similar to that of plant-based carbon, such as a coconut shell.
Fourth, Applicant argues the source of the carbon is different without providing any specifics regarding how the porous carbon would be different. It is insufficient to say the pore size or distribution would be different without going into any specific details 
As evidenced by Mi et al. (“Coconut-Shell-Based Porous Carbons with a Tunable Micro/Mesopore Ratio for High-Performance Supercapacitors,” 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
[AltContent: rect]Energy Fuels 2012, 26, 8, 5321 – 5329), and contrary to Feaver et al. (published 2011), like ultrapure synthetic porous carbon, porous carbon structures derived from coconut shells can also be tuned in both micropore and mesopore structure and chemistry by carefully predesigned and executed processing controls. Therefore, Applicant has failed to demonstrate how their claim limitation regarding a porous carbon structure derived from coconut-shells limits the structure of the claimed porous carbon such that it would necessarily differ from the porous carbon structure derived from ultrapure synthetic carbon materials as described by Feaver et al.

Applicant argues, “Finally, in the double-patenting rejection over copending application no. 16/488,862, the Office cited touching or overlapping ranges of specific surface area…hydrogen content…and oxygen element content…in copending claim 1. However, the present application has an earlier filing date (October 11, 2017, the international filing date) than the copending application (February 23, 2018). Because of this, the double-patenting rejection should not be sustained if the claims in the present application otherwise are in condition for allowance” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: The double-patenting rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781